Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
State detector in claim 1 is a means for detecting the state of the flexible tube. The specification gives multiple different types of structure for a state detector in pg. 10 line 12 – pg. 13 line 13.  
State calculator in claim 1 is a means for calculating the velocity information of the flexible tube at two portions of the flexible tube based on the state information. The specification gives structure in pg. 16 lines 10-17.
Stiffness controller in claims 1, 3, 6, 7, 8, and 10 is a means for controlling the bending stiffness of the flexible tube in units of segments through the variable stiffness portion based on a velocity ratio calculated based on the velocity information of the two portions. Stiffness controller in claim 11 is a means for searching for a control condition for control of the bending stiffness, and controlling the bending stiffness in units of segments based on the searched control condition.  Stiffness controller in claim 12 is a means for varying a value of the bending stiffness with a lapse of time, searching for a tendency of the velocity ratio corresponding to the bending stiffness in a variation 
Velocity ratio calculator in claim 2 is a means for calculating the velocity ratio indicating a value obtained by dividing velocity information of a front segment arranged forward in an insertion direction of the flexible tube by velocity information of a rear segment arranged rearward in the insertion direction of the flexible tube.  The specification gives structure on pg. 18 lines 5 – 20.
Insertability determinator in claim 3 is a means for determining whether insertability of the flexible tube from a current position to a deeper portion is decreased based on the velocity ratio calculated by the velocity ratio calculator.  The specification provides structure in the specification pg. 19 line 20 – pg. 20 line 11.
Input device in claim 5 is a means for setting the front segment and the rear segment, and further inputs the threshold value.  The specification gives structure on pg. 22 lines 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, the claim limitation “input device that sets the front segment and the rear segment” is indefinite.  There is not any disclosure on what is being set with respect to the segments. 
	In claim 8, the claim limitation “stiffness controller controls a bending stiffness of each of one or more of the segments arranged between the front segment and the rear segment so that the velocity ratio becomes a target value of the velocity ratio” is determined to be indefinite.  This claim limitation can be interpreted as the velocity ratio becoming a target value that the stiffness controller has to reach.  The specification also discloses that the input device also sets the target value.  It is therefore indefinite whether the input device or the setting based on velocity ratio takes precedence or what 
	Claim 9 is rejected because it is dependent on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura (US PGPUB number 20070038028) in view of Tanaka (US PGPUB number 20090221869).
Regarding claim 1,  Uchimura teaches a flexible tube (fig. 3 item 21) divided into segments (claim 1 lines 1-2) , a means for detecting state information related to a state of the flexible tube of the flexible tube (Fig. 13 item 58 para 52 lines 4-7) , a variable stiffness portion (Fig 13 item 54 para 119) that varies a bending stiffness of the flexible 
However, Tanaka teaches a similar device which has state detector and state calculator combined in a CPU (Fig. 1 item 31) which calculates velocity based off of position and time data (para 86 lines 1-4) as well as calculates velocity ratio (para 101 lines 1-3).  Although the CPU disclosed by Tanaka does not control stiffness, it does compute parameters that are useful for monitoring and determining if the variable stiffness portions disclosed by Uchimura need stiffness increased or not.  A person of ordinary skill in the art, before the effective filing date of the invention, would have angle detection of Uchimura also use the velocity and velocity ratio data disclosed by Tanaka to better control the variable stiffness portions based on more data.  This modification is does not change the function of the invention and velocity data collection for flexible tubes is well known in the art.  One of ordinary skill in the art would be motivated to make this modification to more smoothly perform insertion operation of the insertion portion (para 116).
Regarding claim 2, Uchimura as modified teaches all of the elements of claim 1 as stated earlier.  Tanaka also teaches a CPU (Fig. 1 item 31) that is a means for calculating the velocity ratio indicating a value obtained by dividing velocity information of a front segment (V.sub.ak) arranged forward in an insertion direction of the flexible tube by velocity information of a rear segment (V.sub.an) arranged rearward in the insertion direction of the flexible tube as stated earlier (para 101 lines 1-3).
Regarding claim 3, Uchimura as modified teaches all of the elements of claims 1 and 2.  Uchimura as modified also teaches an insertability determinator which is a means for determining the insertability of the flexible tube from a current position to a deeper portion is decreased based on the velocity ratio calculated by the velocity ratio calculator and stiffness controller controls the bending stiffness in units of segments when the insertability determinator determines that the insertability of the flexible tube is decreased. The CPU (31) as referenced earlier by Tanaka also has an algorithm for an insertion stop point (fig 7) which uses velocity ratio data from a current position to a deeper position to determine if the insertion should stop (para 101 and 102 full) which the same as insertability being decreased, therefore has the same function as the insertability determinator. The means for controlling the bending stiffness (Fig. 13 items 93 and 94) as disclosed earlier by Uchimura has the same functionality as the stiffness controller operating the plurality of variable rigidity portions when one of state quantities of the plurality of segments is equal to or larger than a predetermined threshold which is determined by the stop point as disclosed in the algorithm disclosed by Tanaka (Fig. 7).  
Regarding claim 4, Uchimura as modified teaches all of the elements of claims 1-3.  Uchimura as modified also teaches the insertability determinator comparing the velocity ratio with a threshold value to determine that the insertability of the flexible tube is decreased when the velocity ratio is less than the threshold value. This is disclosed with my earlier reference of Tanaka (Figure 7) where it is determined if the insertion should stop based on velocity ratio and a predetermined threshold value (para 101 and 102 full).
Regarding claim 5, Uchimura as modified teaches all of the elements of claims 1-4.  Uchimura as modified also teaches a keyboard as a means for setting the front segment and the rear segment, and further inputs the threshold value.  Tanaka discloses (Fig 1) a keyboard (27) for giving various instructions and inputs to the PC (25) (para 49).  While it is not specifically disclosed by Uchimura as modified that the keyboard sets the front and rear segments as well as inputs a threshold value, one of ordinary skill in the art before the effective filing date of the invention, to have a keyboard for inputting necessary information for the device to work properly. It is well known in the art to have a keyboard for inputting needed information.
Regarding claim 6, Uchimura as modified teaches all of the elements of claims 1-3.  Uchimura as modified also teaches a means for controlling the bending stiffness of the flexible tube through the variable stiffness portion immediately after the insertability determinator determines that the insertability of the flexible tube is decreased.  As stated earlier Tanaka discloses (Fig 7) an algorithm for insertability determination. Tanaka also discloses that the once the insertability is determined to be decreased, a marker is placed indicating the position of the stop point and the process of Fig 7 is stopped (Para 102 Lines 1-9).  While Tanaka does not explicitly state the insertion had stopped when insertability became low, the term “stop point” implies that was the point where the insertion stopped and therefore insertion had to have stopped immediately and before the marker.  Since Uchimura as modified teaches the stop point of Tanaka as the point where insertability is decreased, that would be the point where the stiffness is changed.  
Regarding claim 7, Uchimura as modified teaches all of the elements of claims 1-3. Uchimura as modified also teaches an input device that inputs a control start instruction of the stiffness controller to the stiffness controller then the stiffness controller controls the bending stiffness of the flexible tube through the variable stiffness portion, when the insertability determinator determines that the insertability of the flexible tube is decreased and the input device inputs the control start instruction to the stiffness controller.  As stated earlier Tanaka discloses (Fig 1) a keyboard (27) for giving various instructions and inputs to the PC (25) (para 49).  While it is not specifically disclosed by Uchimura as modified that the keyboard is used to input control start instructions to the means for controlling stiffness, this could be one of the inputs to the PC.  It is well known in the art to have a keyboard for inputting needed information.
Regarding claim 8, Uchimura as modified teaches all of the elements of claims 1-3.  Uchimura as modified also teaches a means for controlling a bending stiffness of each of one or more of the segments arranged between the front segment and the rear segment so that the velocity ratio becomes a target value of the velocity ratio.  Uchimura teaches an algorithm (Fig. 22) for controlling the variable rigidity of one or more segments based on a target value and continuously changes the rigidity until it reaches the target value (para 201).
Regarding claim 9, Uchimura as modified teaches all of the elements of claims 1-3 and 8.   Uchimura as modified as mentioned earlier teaches a keyboard which is an input device that can set the target value to be a value equal to or less than 1.  Tanaka discloses (Fig 1) a keyboard (27) for giving various instructions and inputs to the PC (25) (para 49).  While it is not specifically disclosed by Uchimura as modified that the 
Regarding claim 11, Uchimura as modified teaches all of the elements of claims 1-3.  Uchimura as modified also teaches a means for searching for a control condition for control of the bending stiffness (Tanaka fig 13).  Although Uchimura as modified does not explicitly disclose controlling the stiffness based on searched control conditions, the function of controlling something based off of a searched condition is a well-known function of a processor.
Regarding claim 12, Uchimura as modified teaches all of the elements of claims 1-3 and 11.  Uchimura as modified also teaches algorithm for searching for tendencies (Fig 13 and paragraphs 145-153) and the tendency information (Figure 12 item 33c) is sent to the CPU (figure 12 item 31).  Uchimura as modified does not disclose setting a control condition based on this tendency and controlling the stiffness based on condition.   However, it is a well-known function of a processor to set a control condition based on the searched tendencies and set the controls based on that condition.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchimura (US PGPUB number 20170079508) in view of Tanaka (US PGPUB number 20090221869) in further view of Moriyama (US patent number 5885208).
Regarding claim 10, Uchimura as modified as stated earlier teaches all of the elements of claims 1-3.  However Uchimura as modified does not teach a means for calculating if the front segment is bent toward or away from a center direction of bending and the bending stiffness is high when bent toward the center direction of bending and is low when bent opposite the center direction of bending.  Bending toward the center direction of bending is being interpreted based on the specification (para 44) where the curvature radius gets smaller over time i.e. a loop or hitting something therefore being more compressed and bending opposite the center direction of bending the curvature radius gets bigger therefore the tube being made more straight therefore being less compressed. This same concept is taught by Moriyama (claim 7) where the hardness variation mechanism becomes harder when compressed and when a degree of compression is varied, the hardness varies depending on the degree of compression.  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a defined way of determining if the tube needs to be stiffer or more flexible.  One would be motivated to add this definition to Uchimura as modified to more define when to make the tube stiffer or more flexible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                         /ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795